Citation Nr: 1536623	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from October 1, 1974 to October 29, 1974.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2012, the Board issued a decision which denied the Veteran's claim for service connection for hepatitis C.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted a Joint Motion for Remand (JMR) vacating the Board's December 2012 decision.  The Board remanded the case in June 2014 and February 2015 for additional development to address the JMR.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The basis for the September 2013 JMR was that the 2011 VA medical opinion the Board relied on to deny the claim failed to provide an adequate rationale. The JMR specifically noted "[t]he examiner only stated that a review of the claims file and literature was the basis for her opinion, but the physician did not provide a specific basis or rationale for her negative nexus opinion."  As such, the Board remanded the case in June 2014 to obtain an addendum from the examiner.  Such addendum was received in July 2014.  Unfortunately, the Board found that the addendum was inadequate because it also did not contain a rationale.  Indeed, the July 2014 addendum simply recited word-for-word the 2011 opinion.  The only change was that part of the 2011 opinion was listed under the heading "Rationale."  As a result, another remand was issued.  The same VA examiner again in April 2015 issued an addendum opinion.  The addendum opinion still only addressed that there was no evidence of an in-service diagnosis and that the Veteran's risk factors occurred post service.  The examiner failed to provide an opinion as to why those risk factors were the likely cause of his hepatitis and not his active duty service.  Therefore, another opinion, from a different VA examiner is requested.  

By "rationale," the Board means a full explanation of the reasons and logical principles underlying the opinion.  The examiner is reminded that the absence of blood transfusion during service is not alone a sufficient rationale for the examiner's opinion.  If, for example, the examiner determines that it is unlikely that hepatitis C is related to service, the examiner's rationale must explain the reasons why this is so, citing to the relevant medical and lay evidence of record.  In other words, if the Veteran's hepatitis C is more likely attributable to a cause other than active duty military service, please explain the reasons why this is so.

Accordingly, the case is REMANDED for the following action:

1.  Ask an appropriate physician, other than the previous VA examiner, to provide an addendum to the November 2011 examination report, July 2014 addendum, and April 2015 addendum.  The examiner must provide a specific basis or rationale for the negative nexus opinion.  A mere recitation of the evidence is inadequate.  [The examiner is advised that simply stating that a review of the claim file and literature was the basis has been deemed insufficient.  See the September 2013 Joint Motion for Remand.]

The claims file should be provided to the examiner who must indicate review and an examination should be scheduled and performed if deemed necessary.

2.  Then readjudicate the claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




